DETAILED ACTION
Drawings
1.          Previous objection is withdrawn in view of the Applicant’s amendment filed on 02/03/2020.
Claim Objections
2.          Previous objection is withdrawn in view of the Applicant’s amendment filed on 02/03/2020.
Double Patenting
3.          Previous rejection is withdrawn in view of the Patent Trial and Appeal Board’s decision rendered on 12/16/2021.
Allowable Subject Matter
Claims 1-20 are allowed. More specifically, the independent claims 1, 13 and 20 are allowed over the prior arts. The dependent claims (2-12, 18-19) and (14-17) are allowed due to their dependencies to independent claims 1 and 13, respectively. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed due the Patent Trial and Appeal Board’s decision rendered on 12/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865